Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “roller support member rotatable around the roller mount element” as set forth in Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 2-8, line 1, the word “A” should be replaced with the word         --The--.
Claim 5 is inaccurate and/or misdescriptive.  On line 4, the phrase “the roller support member rotatable around the roller mount element” is unclear.  The claim is unclear because the roller support member is not rotatable around the roller mount element.  Note Figure 4 of the instant drawings in which the roller mount element 107 and the roller support member 405 are one solid piece.
Claim 15 is vague and indefinite.  On line 1, the phrase “a dispenser” is unclear.  What is the difference between this dispenser and the dispenser of Claim 1?  If they are the same, the word “a” should be replaced with the word --the--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (U.S. Patent No. 6,302,177) in view of Thompson (U.S. Patent No. 2,999,609).
With respect to Claim 1, Gruber, Figures 1-25, teaches a dispenser for use in applying a protective barrier layer to a surface or structure using single-handed application, the dispenser comprising: 
an end cap 12: 
a spindle portion 10 supported by the end cap 12 and having a free end and a longitudinal axis, the spindle portion 10 for supporting a core 20 onto which a roll of a layer of material 98 is wound for rotation around the longitudinal axis; 
a hand grip portion 36; and 
a roller arrangement comprising a roller mount element 72 (See Figure 10) and a roller 18, the roller mount element 72 supported by the end cap 12 and having a free end and a longitudinal axis, the roller 18 mounted to the end cap 12 by the roller mount element 72 and the roller 18 rotatable around the longitudinal axis of the roller mount element 72; 
the longitudinal axis of the roller mount element 72 extends parallel to the longitudinal axis of the spindle portion 10.
Gruber teaches all the elements of the dispenser but it is unclear whether the roller has 
an application surface of the roller is resiliently deformable or deflectable for enabling a user to urgingly apply a load to dispensed material as it is being applied to the surface or structure.  
However, Thompson, Figures 1-2, teaches an application surface 19 of a roller 10 is resiliently deformable or deflectable for enabling a user to urgingly apply a load to dispensed material as it is being applied to the surface or structure. 
It would have been obvious to one of ordinary skill in the art to provide Gruber with a deformable or deflectable application surface, as taught by Thompson, because the application surface would be able to assume the particular contour of the molding at any point therealong, whatever its form, and thus the tape can be applied thereto in a smooth manner along the entire extent thereof.  See Column 2, lines 64-68.
 With respect to Claim 2, Thompson further teaches wherein the roller is fabricated from a resiliently compressible material.  
With respect to Claim 3, Thompson further teaches wherein the roller is fabricated from one of: a natural or a synthetic rubber material, a foamed plastic material.  
With respect to Claim 4, Gruber further teaches wherein the spindle portion 10 comprises an inner support member 26 and an outer support member 54 (See Figures 2, 9, and 10), the inner and outer support members arranged concentrically relative to the longitudinal axis of the spindle portion 10, and the outer support member 54 rotatable around the inner support member 26.  
With respect to Claim 5, as best understood (See Drawing objection and 112(b) rejection above), Gruber further teaches wherein the roller arrangement further comprises a roller support member 24, the roller support member 24 and the roller mount element 72 arranged concentrically relative to the longitudinal axis of the roller mount element 72, and the roller support member rotatable around the roller mount element.
With respect to Claim 6, Gruber further teaches wherein the end cap 12 comprises an outer face 42 (See Figure 4) and a marginal surface 40 (See upper left of Figure 3), and the hand grip portion 36 comprises a recess formed in the outer face and a plurality of ridges formed in the marginal surface (See Figures 2-4 element 36).  
With respect to Claim 7, Gruber is advanced above.
Gruber teaches all the elements of the dispenser except for wherein the end cap comprises a handle mounting portion.
However, Thompson, Figure 2, teaches an end cap 1 comprising a handle mounting portion.  
It would have been obvious to one of ordinary skill in the art to provide Gruber with a handle mounting portion, as taught by Thompson, for the purpose of being grasped by an operator during a dispensing operation.
With respect to Claim 8, Thompson further teaches wherein the handle mounting portion comprises a threaded socket 3a. 
 With respect to Claim 14, Thompson further teaches a handle attachment 2,3, the handle attachment having a mounting portion engageable with the handle mounting portion, and the handle attachment being one of: a fixed-length handle attachment, an adjustable length handle attachment.  
With respect to Claim 15, Gruber in view of Thompson teach the use of a dispenser as claimed in any of claim[[s]] 1 to 8.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Thompson as applied to Claims 1-8 and 14-15 above, and further in view of Melancon, JR. (U.S. Patent Application Publication No. 2016/0297188), hereinafter “Melancon”.
With respect to Claim 9, Gruber in view of Thompson are advanced above.
Gruber in view of Thompson teach the dispensing of rolls but it is unclear whether the roll is for a protective barrier layer unit, the protective barrier layer unit comprising a core onto which a roll of a layer of material is wound, the roll of a layer of material having a length direction and a transverse direction perpendicular to the length direction, the layer of material having a first side and a second side, and the layer of material being formed with a plurality of rows of perforations extending in the transverse direction and spaced apart in the length direction.
However, Melancon, Figure 1, teaches a protective barrier layer unit 100, the protective barrier layer unit 100 comprising a core 112 onto which a roll of a layer of material 102 is wound, the roll of a layer of material 102 having a length direction and a transverse direction perpendicular to the length direction, the layer of material having a first side and a second side, and the layer of material being formed with a plurality of rows of perforations 118 extending in the transverse direction and spaced apart in the length direction.
It would have been obvious to one of ordinary skill in the art to provide Gruber in view of Thompson with a protective barrier layer unit including a plurality of rows of perforations, as taught by Melancon, for the purpose of dispensing a select amount of barrier layer. 
With respect to Claim 10, Melancon, Abstract, further teaches wherein the layer of material is a plastic film.  
With respect to Claim 11, Melancon, further teaches wherein one of the first side and the second side of the plastic film has an adhesive coating 110.  
With respect to Claim 12, Melancon, further teaches wherein the adhesive coating is provided by one of: a solvent-based adhesive, a solvent-based acrylic adhesive, a rubber-based adhesive, a water-based adhesive.  See Paragraph [0033].  
With respect to Claim 13, Melancon, further teaches wherein the layer of material comprises a paper material 116.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654